Citation Nr: 0731023	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease, L5-S1.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had honorable, active service from October 8, 
1968, to July 21, 1974.  He also served from July 22, 1974, 
to March 22, 1976, but was discharged under dishonorable 
conditions, thus barring him from receiving VA benefits based 
on such period of service.  See August 2002 Administrative 
Decision.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A hearing at the RO was held in November 2003 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

Following the hearing, in July 2004, the Board issued a 
decision denying service connection for ear problems other 
than hearing loss, hypertension, gastroesophageal reflux 
disease, reflux esophagitis, hypercholesterolemia, 
hemorrhoids, diverticulitis, COPD, basal cell carcinoma, and 
a benign renal cyst.  The remaining issues of entitlement to 
service connection for hearing loss and a low back disability 
were remanded to the RO for additional evidentiary 
development.  

While the matter was in remand status, in an October 2005 
rating decision, the RO granted service connection for 
degenerative joint disease, L5-S1, and assigned an initial 20 
percent rating, effective January 28, 2002.  The RO's 
determination constitutes a full award of the benefits sought 
on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).

In an October 2005 Statement of the Case, however, the RO 
erroneously notified the veteran that his appeal remained in 
appellate status.  The Board further notes that the Statement 
of the Case provided by the RO did not contain any of the 
laws and regulations pertaining to rating disabilities of the 
spine, nor did it include a determination by the RO as to its 
jurisdiction of that issue, as required by 38 C.F.R. § 19.29 
(2006).  Thus, the Board finds that this document is more 
properly considered initial notification of the decision 
awarding the veteran service connection for his low back 
disability and the initial rating, than it is a Statement of 
the Case.  

A review of the record shows that following receipt of such 
notification, the veteran submitted a statement indicating 
that his back disability was more severe than indicated by 
the 20 percent rating assigned and asked for a review of his 
claim.  The Board finds that the veteran's November 2005 
statement falls within the regulatory framework for filing of 
a timely Notice of Disagreement.  38 C.F.R. §§ 20.201, 20.302 
(2007).  

Given the procedural history described above, the Board finds 
that the proper course of action is to remand this issue to 
the RO for the issuance of a Statement of the Case, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, 
in light of the RO's failure to follow the Board's remand 
instructions with respect to the claim of service connection 
for hearing loss, a remand is also required with respect to 
that issue.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

As described in more detail above, in an October 2005 rating 
decision, the RO granted service connection for degenerative 
joint disease, L5-S1, and assigned an initial 20 percent 
rating, effective January 28, 2002.  The veteran submitted a 
notice of disagreement with the RO's decision later that 
month, but he has not yet been provided with a proper 
Statement of the Case, as required by 38 C.F.R. § 19.29.  
Under these circumstances, a remand is required.  Manlincon 
v. West, 12 Vet. App. 238.  

The Board also observes that during the course of this 
appeal, VA has revised the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, the criteria for 
rating intervertebral disc syndrome were revised.  Effective 
September 26, 2003, VA revised the criteria for rating all 
disabilities of the spine.  

The effective date of the award of service connection for the 
veteran's service connected low back disability is January 
28, 2002.  He is therefore entitled to consideration of both 
the old and amended versions of the rating criteria, subject 
to certain effective date limitations.  See VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), published at 65 Fed. Reg. 
33,421 (2000) (Where, as here, the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date).  Thus, in issuing the Statement 
of the Case, the RO should ensure that appropriate citation 
to both versions of the rating criteria are included.  

With respect to the claim of service connection for bilateral 
hearing loss, the Board previously remanded this matter in 
July 2004.  In its remand, the Board instructed the RO to 
obtain a medical opinion regarding the etiology of any 
bilateral hearing loss identified on audiometric examination.  
A review of the record indicates that the veteran underwent 
VA audiometric examination in May 2005 which revealed 
bilateral hearing loss; however, an opinion regarding the 
etiology of such hearing loss was not provided.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  
Accordingly, this case must be remanded.

Finally, a review of the record indicates that the RO has not 
yet provided the veteran with appropriate notification 
regarding all of the elements needed to substantiate his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  This deficiency should be corrected on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 20 percent for degenerative 
joint disease, L5-S1.  The Statement of 
the Case should reflect consideration of, 
and citations to, both the old and 
amended rating criteria for evaluating 
disabilities of the spine.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal, 
if he so desires. 38 C.F.R. § 20.302(b).  
This issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

3.  The veteran should be afforded a VA 
medical disability for the purpose of 
clarifying the nature and etiology of his 
current hearing loss.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current hearing loss identified on 
examination is causally related to the 
veteran's period of honorable, active 
service from October 8, 1968, to July 21, 
1974.  The examiner should be advised 
that because he was discharged under 
conditions under than honorable, the 
veteran is barred from receiving VA 
benefits based on his period of service 
from July 22, 1974, to March 22, 1976.  
The examiner should also be advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim of service connection for 
hearing loss.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



